     Case 3:20-cv-01291-JLS-RBB Document 19 Filed 02/09/21 PageID.269 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   EDWARD ANDREW LONG,                                 Case No.: 20cv1291-JLS(RBB)
12                                     Petitioner,
                                                         ORDER REQUIRING RESPONSE
13   v.                                                  FROM RESPONDENT
14   MARCUS POLLARD, Warden,
15                                   Respondent.
16
17         On November 30, 2020, Respondent Marcus Pollard, Warden, filed a Motion to
18   Dismiss Petition for Writ of Habeas Corpus on the basis that the Petition filed in this case
19   contains unexhausted claims pending before the California Supreme Court. (See Resp’t’s
20   Mot. Dismiss 1, ECF No. 14.) Alternatively, Respondent advised that he had no
21   opposition to Petitioner’s previous request for a stay of federal proceedings, but requested
22   that Petitioner notify him and the Court, within thirty days, of the completion of his state
23   collateral proceedings. (Id. Attach. #1, Mem. P. & A. 5.) Respondent further requested
24   that he be permitted thirty days to file an Answer to the Petition upon notification of
25   completion of Petitioner’s state collateral proceedings. (Id.) On February 1, 2021,
26   Petitioner filed an Opposition to Respondent’s Motion to Dismiss, in which he indicates
27   that his two unexhausted claims “have come to a conclusion in the California Supreme
28   Court, as of January 13, 2021.” (Pet’r’s Opp’n 2, ECF No. 18.)

                                                     1
                                                                                  20cv1291-JLS(RBB)
     Case 3:20-cv-01291-JLS-RBB Document 19 Filed 02/09/21 PageID.270 Page 2 of 2



1          Based on the foregoing, the Court directs Respondent to notify the Court, on or
2    before February 16, 2021, if he intends to file an Answer within thirty days of
3    Petitioner’s notification of completion of state collateral proceedings (i.e., by March 3,
4    2021) or if the Court should proceed with consideration of his Motion to Dismiss.
5          IT IS SO ORDERED.
6    Dated: February 9, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  20cv1291-JLS(RBB)
